Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 1 of 22 PageID #: 799




                      EXHIBIT 1
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 2 of 22 PageID #: 800




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

  ________________________________________________
                                                        )
  PATRICK RYAN SMITH; and BRANDON SCOTT                 )
  HOLM, Individually and on Behalf of All Other Inmates )
  at the Terre Haute Federal Correctional Complex,      )
                                                        )
          Plaintiffs,                                   )
                                                        )
  v.                                                    )              No. 2:20-cv-630-JMS-DLP
                                                        )
  WILLIAM P. BARR, in his official capacity as the      )
  Attorney General of the United States; MICHAEL        )
  CARVAJAL, in his official capacity as the Director    )
  of the Federal Bureau of Prisons; and T.J. Watson, in )
  his official capacity as Complex Warden for the Terre )
  Haute Federal Correctional Complex,                   )
                                                        )
                                                        )
          Defendants.                                   )
  ________________________________________________)


                        DECLARATION OF DR. NINA H. FEFFERMAN

          I, Nina Fefferman, certify under penalty of perjury that the following statement is true

   and correct:

         1.       I am a full Professor at the University of Tennessee, Knoxville, in both the

  Department of Ecology and Evolutionary Biology and the Department of Mathematics. I am also

  the Director of the Mathematical Modeling Consulting Center at the National Institute for

  Mathematical and Biological Synthesis, and the Associate Director of the University of

  Tennessee One Health Initiative. My research focuses on complex adaptive systems, with a focus

  on the interplay between individual behavior and infectious disease epidemiology. Complex


                                                   1
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 3 of 22 PageID #: 801




  adaptive systems are systems that have a large number of components that interact and adapt

  such that the system is more complicated than its various parts— for example, living organisms,

  economies, or cities.

         2.      I have worked for the past 16 years as a researcher of the epidemiology, ecology,

  and evolution of infectious disease, pandemic preparedness, national biosecurity, and infrastructure

  protection. I hold a Master’s degree in mathematics from Rutgers University and a PhD in

  Biology from Tufts University.

         3.      For over a decade, I was one of the primary researchers of the Command, Control,

  and Interoperability Center for Advanced Data Analysis, a U.S. Department of Homeland Security

  (“DHS”) Center of Excellence, where I ran a research group focusing on the mathematics of both

  biosecurity and cybersecurity. As part of my role in that center, I actively contributed models and

  policy recommendations to DHS and its affiliate agencies       for how to manage and mitigate

  pandemic threats from H1N1 2009 flu, Ebola in West Africa, and Zika virus.             I have also

  consulted for various additional state and federal agencies and private companies, domestically and

  abroad, in the area of outbreak management since 2004.

         4.      I have studied COVID-19 extensively since February, 2020 and modeled the

  COVID-19 outbreak with specific attention to the risks of spread from and within carceral

  facilities and the corresponding implications for community healthcare resources. I received a

  grant from the National Science Foundation on May 1, 2020 to model the coupled social and

  epidemiological networks that determine the success of behavioral interventions on limiting

  spread of COVID-19. In addition to my research, I have given numerous presentations in my

  field, including presentations about modeling for the pandemic for the National Institute for

  Mathematical and Biological Synthesis on March 31, 2020 and modeling the risk of COVID-19

  for prisons and health care resources at COVID-19 Special Track to 28th Conference on Intelligent

                                                    2
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 4 of 22 PageID #: 802




  Systems for Molecular Biology on July 16, 2020.

          5.      My C.V., attached as Exhibit A, includes a list of my honors, experience, and

  publications.

          6.      I have been asked to evaluate the risk that holding three federal executions during

  the week of January 11, 2020 poses to prisoners detained in FCC Terre Haute, including in

  particular FCI Terre Haute. I am donating my time reviewing materials and preparing this report.

  If I were to provide any live testimony, it would also be provided pro bono.

          7.      This declaration is based upon my experience modeling COVID-19, my review of

  the scientific literature regarding COVID-19, and my review of materials provided to me by

  counsel. For the description of the execution plans and layout of FCC Terre Haute, I rely upon

  multiple declarations signed by BOP staff, including those from Rick Winter, an attorney with

  the Bureau of Prisons (November 21, 2019; July 12, 2020; November 24, 2020), and T.J. Watson,

  the Warden of FCC Terre Haute. These declarations are attached as Exhibit B. I rely upon a

  fairly limited set of BOP materials regarding contact tracing and testing related to FCC Terre

  Haute and federal executions, which I understand have been produced by FCC Terre Haute or

  BOP (with redactions), attached as Exhibit C.

          8.      Based on my review of these materials, it is my opinion that the plan to carry out

  executions during the week of January 11, 2021 poses a substantial risk of COVID-19 spread and

  illness to FCC Terre Haute prisoners, including those incarcerated at FCI Terre Haute. As

  explained below, this is because the executions will introduce hundreds of individuals to the

  prison environment, significantly increasing the number of potential exposures to infection from

  COVID-19 for the staff and in turn for prisoners at FCI Terre Haute, USP Terre Haute and the

  FPC. The risk is not limited to inmates in USP Terre Haute, where death row prisoners are

  housed, because of the high transmissibility of COVID-19, including by individuals who are pre-

                                                    3
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 5 of 22 PageID #: 803




  symptomatic and asymptomatic; the involvement in the executions of numerous FCC Terre Haute

  staff members from all facilities, who then return to their normal duties and extensively interact

  with inmates and fellow staff members in those facilities; and the ease with which any disease is

  transmitted in a congregate setting like a prison, where social distancing is impossible and other

  preventative measures such as wearing masks and frequent hand-washing occur inconsistently at

  best. The risk is compounded if a prison is overcrowded, which I understand is the case here

  (including within FCI Terre Haute), and if a prison fails to systematically test prison staff and

  inmates and then contact trace those staff and inmates who test positive, which appears to be the

  case at FCC Terre Haute. Holding executions also disrupts the existing precautions enacted at

  FCC Terre Haute to reduce the spread of COVID-19.

         9.      In the context of COVID-19 transmission, people can act as carriers in spreading

  the disease even when they are exhibiting no symptoms (and may never exhibit any symptoms),

  and relatively modest contact with an infected individual can result in passing the disease to

  someone else -- who, again, may or may not exhibit symptoms, or may do so only several days

  later, but is nonetheless capable of spreading the disease. And once disease begins to spread, one

  case quickly becomes two, two become four, four become eight, eight become sixteen, etc., in

  exponential progression.

         10.     COVID-19 is not a static disease that is easily contained, even in the best

  environment and even with the conscientious implementation of safety measures. A prison is the

  antithesis of such an environment. Bringing anyone who has COVID-19 into a prison complex

  -- even one as geographically large as FCC Terre Haute and with separate facilities within the

  complex -- creates a significant risk of spreading COVID to all parts of the complex. The risk is,

  of course, greatest when the incidence of COVID infections outside the prison is extremely high,

  as is the case now and as will continue to be the case for the near term at least. It is essential to

                                                    4
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 6 of 22 PageID #: 804




  do everything one can to limit the number of contacts among individuals, some of whom might

  be infectious, where other factors are not guaranteed to be controlled (e.g., social distancing,

  adequate ventilations systems, consistent use of masks, adequate restroom facilities, adequate

  facilities and policies for quarantining or isolating inmates, etc.).

          11.     Quantifying the increased risk of contracting COVID-19 to inmates in the USP

  Terre Haute, the FCI Terre Haute, and the FPC from holding executions at FCC Terre Haute

  would be difficult to do, because relevant data and contact tracing information are extremely

  limited and have not, to the best of my knowledge, been made fully available to the plaintiffs’

  counsel. One has, however, the scientific evidence regarding how quickly and extensively

  COVID-19 spreads, generally and within a prison setting; how spread can occur from individuals

  showing no symptoms; how spread of COVID-19 is not geographically contained; how group

  gatherings contribute significantly to such a spread; and how certain populations are at an

  increased health risk if they contract disease, which include males, people over 65, and

  individuals with pre-existing conditions (all of which define large numbers of individuals within

  FCC Terre Haute).

          12.     Based upon this scientific evidence, and as noted above, it is my opinion that

  inmates from all three facilities within FCC Terre Haute would face a substantially increased risk

  of contracting COVID-19, and suffering serious health problems as a result, if executions

  continue at FCC Terre Haute at the current time and in the manner in which executions have been

  held earlier this year at the prison. The extent of this risk cannot be quantified given the

  information available, but it is certainly higher than if no executions occurred at the present time

  and, in my opinion, it is substantial. The executions risk increased importation of new COVID-

  19 infections as well as more efficient transmission of the virus within the prison because of staff

  mixing and other factors relating to the executions and conditions within the prison.

                                                     5
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 7 of 22 PageID #: 805




            13.     It is perhaps helpful in this regard to consider examples of how COVID-19 has

  spread well beyond the narrow geographical confines in which contact first occurred between an

  infectious individual and a susceptible individual. One such example is a highly publicized

  wedding that occurred in rural Maine, attended by only 55 people. The wedding led to COVID-

  19 outbreaks in the local community, in a long-term care facility located in a different county,

  and in a correctional facility in yet another county. Overall, at least 177 COVID-19 cases were

  linked to the event, including seven hospitalizations and seven deaths.1 The spread to the

  correctional facility occurred because a facility employee attended the wedding and then worked

  his normal shifts in different housing units at the correctional facility, leading to 18 other staff

  members, 16 members of staff households, and 48 inmates testing positive.2 This is emblematic

  of how easily one infectious person can infect many people throughout a correctional facility,

  leading to otherwise avoidable infection and risk of serious complications, including death.

            14.     A second example was a business conference in Boston attended by approximately

  175 people over two days in February 2020.3 With the luxury of extensive genome data and

  reliable contact tracing information, researchers concluded that a single positive case likely led




  1
    “Multiple COVID-19 Outbreaks Linked to a Wedding Reception in Rural Maine — August 7–September 14,
  2020,” CDC Morbidity and Mortality Report at 1686-87 (Nov. 13, 2020) (“The reception was held at a lodging
  establishment in county A that had an attached restaurant and four dining areas, including the event room,
  breakfast room, bar, and an open deck. Guests were seated indoors in the event room, which had 10
  tables, with 4–6 guests seated around each table. The total number of wedding guests (55) exceeded
  Maine’s 50-person limit for indoor gathering in a shared space. Facility staff members had conducted
  temperature checks for all guests at the facility entrance; these were reported as normal. Although the
  facility had signs posted at the entrance instructing visitors to wear masks, guests did not comply with this
  requirement nor maintain a physical distance of ≥6 feet, and staff members did not enforce these
  measures; all staff members wore masks. The facility did not collect contact information from guests.”),
  https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6945a5-H.pdf.
  2
      Id. at 1688-89.
  3
    “Phylogenetic analysis of SARS-CoV-2 in Boston highlights the impact of superspreading events,”
  Science Mag. (Dec. 10, 2020), https://science.sciencemag.org/content/early/2020/12/09/science.abe3261.

                                                       6
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 8 of 22 PageID #: 806




  to roughly 100 people from the event testing positive, which in turn may have led to as many as

  300,000 becoming infected in Massachusetts, in other states, and in other countries. The disease

  did not remain within the conference facilities, or Boston, or the adjoining counties, or even the

  United States.

         15.       In similar fashion, execution events -- which involve roughly the same number of

  participants as the Boston conference and more participants than the Maine wedding -- could lead

  to a spreading of the disease well beyond an initial point of contact, even if it begins within the

  building that houses the death chamber or elsewhere in USP Terre Haute. I am not suggesting

  that executions will lead to as many as 300,000 people contracting COVID-19 who otherwise

  might not have done so, as with the Boston conference, or even 177 people, as with the Maine

  wedding (although the latter number is certainly possible). The point is simply that, given the

  current prevalence of COVID throughout most of the United States, including Indiana, one or

  more people in a large group, who have not been quarantining, are likely COVID-positive and

  will spread infection to multiple individuals absent adequate safeguards, who in turn will further

  spread the disease, well beyond where it began. This is not a low-risk hypothetical, it is a high-

  probability likelihood, with potentially deadly consequences.

         16.       Individuals traveling to Terre Haute for executions. The BOP describes a large

  number of individuals who will travel to Terre Haute for each execution. This includes the:

      a. The BOP execution team members. Most recently, BOP has stated that the “execution
         team is comprised of approximately 40 BOP employees who are employed at locations
         other than FCC Terre Haute.” (Ex. B p. 9, ¶ 17). Previously, BOP referred to an execution
         team of over 40 BOP staff members. The BOP noted that the “staff members will, by
         necessity, be removed from their normal duties, which include a wide range of
         correctional and administrative positions within the BOP. Pursuant to the current
         operational plan, these staff members are scheduled to cease their normal duties several
         days in advance of a scheduled execution, in order to give the team time to practice and
         prepare for their role in an execution. In addition to the team members, a number of BOP
         administrators will be present as well, also ceasing their normal duties in the days in
         advance of an execution.” (Ex. B p. 2, Winter Decl. ¶ 5.) (emphasis added).

                                                   7
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 9 of 22 PageID #: 807




      b. An unknown number of contractors. (Ex. B p. 2, Winter Decl. ¶ 6.) (“Additionally, the
         BOP plans to use contractors who have made themselves available and presumably have
         made any necessary arrangements for personal and work related matters based on the
         executions scheduled in December.”) (emphasis added).

      c. Several out of state witnesses to the execution. It is my understanding that none of the
         individuals scheduled for execution in January 2020 are from Indiana and that all of the
         family members of the victims as well as the family members and counsel for the prisoners
         reside out of state.

      d. Journalists witnessing the executions or covering the executions.

      e. Protestors of the execution.

      f. Additional security from “federal, state, and local law enforcement agencies.” (Ex. B. p.
         2, Winter Decl. ¶ 7).

  Most recently, the BOP estimated that between 50 and 125 individuals will travel to Terre Haute

  for each federal execution. (Ex. B. p. 9, Watson Decl. ¶ 16). For the execution scheduled for

  January 12, 2020, of Lisa Montgomery, it appears that additional personnel will be involved

  because of the need to transport Ms. Montgomery from a Texas women’s prison where she is

  currently incarcerated (and where her lawyers apparently contracted COVID when visiting her).

  (Ex. B pp. 17-18, Winter Decl. ¶¶ 4, 7-8). The execution team members “arrive only a few days

  prior to a scheduled execution” and begin “various team-sensitive tasks upon their arrival.” (Ex.

  B p. 9, Watson ¶ 17). They do not quarantine upon arrival. Id.

         17.     Each of the individuals traveling to the Terre Haute facility is a potential carrier

  of the COVID-19 disease and a potential source of infection to others with whom they have close

  contacts. A close contact is defined by the CDC as someone who is within six feet of an infected

  person for at least 15 minutes cumulative over a day, starting from 2 days before the onset of the

  illness. Individuals traveling to the executions may be infected without knowing it before they

  begin the travel, either in the period before onset of symptoms or in the absence of symptoms if



                                                   8
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 10 of 22 PageID #: 808




   they are asymptomatic. Those individuals might also become exposed through travel. Airplane

   travel, staying in hotels, taking cabs or an Uber, and eating at restaurants all carry risks. The

   potential for one infected person to pass the virus to a group is the basis for the health directives

   issued by state and local public health officials around the country discouraging holiday travel

   and gatherings. It is also the basis for the CDC’s recommendation that prisons avoid all non-

   essential visitors when there is a COVID outbreak inside the prison or in the local community.

          18.     FCI Terre Haute staff’s participation in the executions and the risk of spread

   to FCI Terre Haute prisoners. The involvement of FCI Terre Haute staff in the executions

   poses significant risk for spreading of COVID-19 throughout the complex, including to FCI Terre

   Haute prisoners, in light of the large number of prison staff involved in the executions and the

   many interactions those staff have with others as a result of and following the executions.

   Somewhere between 70 and 200 FCC Terre Haute staff participate in the security, logistics and

   transportation support during an execution. (Ex. B p. 2, Winter Decl. ¶ 8, describing 200 FCC

   Terre Haute staff members); (Ex. B p. 11, Watson Decl. ¶ 22 describing execution events as

   requiring “70 or more” FCC Terre Haute staff). The Complex Warden described the role of FCC

   Terre Haute employees:

      These FCC Terre Haute employees are not considered part of the execution team, and instead
      include staff that work at the USP, FCI, and FPC. For example, FCC staff manage check
      points and perimeter security, staff the command center, and escort witnesses and
      demonstrators. FCC staff managing check points will check ID’s and temperatures; some
      staff in the command center will likely meet with some execution team staff in order to
      coordinate the operation; and staff escorting witnesses and demonstrators will by necessity
      interact with the witnesses and demonstrators. (Ex. B p. 11, Watson Decl. ¶ 22). (See also
      Watson Decl. ¶ 17: “Some members of the execution team have interaction with FCC Terre
      Haute personnel incident to their role in the operation of the execution. For example, the
      execution team may interact [with FCC Terre Haute staff] wen going through security check
      points, receiving the inmate, receiving witnesses, and meeting with Terre Haute personnel
      to discuss operations logistics and equipment.”)

   FCI prisoners are at heightened risk of spread of COVID-19 for each interaction that FCI staff


                                                     9
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 11 of 22 PageID #: 809




   have in preparing for or carrying out the executions that places them in close contact of

   potentially infected individuals. FCI prisoners are also at a heightened risk of contracting COVID

   from any contact they have with any staff member (assigned to FCI Terre Haute or not) who,

   although not involved with the executions, subsequently interacted as a close contact with any

   FCC employee who was involved with the executions.

          19.     As with the consequences of the Maine wedding or the Boston conference

   referenced above, there may well be degrees of separation between FCI inmates and individuals

   who directly participated in an execution and who may have been infected. Those degrees of

   separation, however, mean even less in a prison environment than they did after the wedding or

   conference, because prison staff work in multiple facilities, adequate protective measures are not

   taken relative to execution team members and other visitors before they enter FCC Terre Haute,

   and adequate protective measures are not taken after an execution before FCC staff members are

   allowed to resume their normal duties. I discuss such protective measure later in this declaration.

          20.     COVID-19 is highly efficient at transmission before individuals become

   symptomatic. It may be fourteen days before an infected person becomes symptomatic, or as short

   as 2 days. In a carceral setting, where rates of transmission are particularly high because of

   crowding (and, in the case of FCC Terre Haute, overcrowding) and the lack of adequate ventilation,

   this is of heightened concern. The worst-case scenario is where one individual becomes a super

   spreader, spreading infection to a large number of individuals over a short period of time. But even

   assuming an average reproduction number (or R0, pronounced “R naught”) of 2 for COVID-19

   (i.e., the average number of individuals someone infects when positive), the disease will spread

   quickly for each day it is undetected. This means that if a correction officer contracted COVID-

   19, his infection was not detected, and he continued to work for three days before becoming



                                                   10
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 12 of 22 PageID #: 810




   symptomatic, each of those three days could see a two-fold increase in the number of individuals

   at the prison infected by the staffer. For example, on day 1, the staffer could infect 2 people and

   by day 3 (the first day anyone might notice the staffer was infected without exhaustive screening

   of apparently healthy people), eight people might have become infected based on average infection

   rates:




   See “R0: How scientists quantify the intensity of an outbreak like coronavirus and predict the

   pandemic’s spread,” The Conversation, https://theconversation.com/r0-how-scientists-quantify-

   the-intensity-of-an-outbreak-like-coronavirus-and-predict-the-pandemics-spread-130777.

            21.   The individuals at risk are all those who were close contacts with anyone who was

   infected, defined by the CDC as someone “within 6 feet of an infected person for a cumulative

   total of 15 minutes or more over a 24-hour period starting from 2 days before illness onset (or, for

   asymptomatic patients, 2 days prior to test specimen collection) until the time the patient is

   isolated.” The CDC notes that the individual exposures should be added together over a 24-hour

   period (e.g., three 5-minute exposures for a total of 15 minutes). For example, a staff member who

   goes through security three times a day for five minutes each is a close contact of those other staff




                                                    11
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 13 of 22 PageID #: 811




   members who work at the security check point and sit or stand within 6 feet of those who pass

   through security.

          22.     The declaration filed by Rick Winter on July 12, 2020 and contact tracing

   documents concerning the July federal executions provide a window into the exposures created

   by one FCI Terre Haute staff member who participated in the execution preparations while

   positive for COVID-19, before he was aware of his exposure or illness. (Ex. B pp. 20-22, Winter

   Decl.; Ex. C). That staff member – I will designate him as Staffer A - indicated in his contact

   tracing interview that he was in contact with “A lot” of staff and “A lot” of prisoners in days

   before the onset of his illness, including contact with prisoners through rounds of prisoner units.

   (See Exhibit C).




   Staffer A reported that while conducting his daily tasks during the days between exposure and

   diagnosis, many of the persons he came into contact with at the prison were not masked.




                                                    12
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 14 of 22 PageID #: 812




          23.     The BOP noted that Staffer A, while potentially infected, “among other things,

   attended the law enforcement meeting with outside law enforcement in preparation for the

   scheduled executions; attended a meeting regarding the handling of demonstrators at the

   scheduled executions; and attended to an issue at the SCU.” (Ex. B p. 21, Winter Decl. ¶ 6).

   Based on that information and assuming the execution-related meetings were at least 15 minutes

   long, Staffer A’s close contacts included: all FCC Terre Haute staff assisting in the execution,

   other federal employees and other law enforcement who attended the law enforcement meeting;

   all FCC Terre Haute staff who attended the demonstrator meetings; other federal employees who

   attended the meeting; all incarcerated people in the USP or FCI who were within six feet of

   Staffer A for a total of 15 minutes in any 24-hour period in the two days before his exposure; and

   all other staff in contact with Staffer A or another infectious individual throughout the work shift

   for a total of 15 minutes, including at security, in break or meal rooms, or other staff meetings.

   Any of those individuals who became infected would themselves have created their own waves

   of exposure.

          24.     The introduction of potential new sources of infection in prisons is particularly

   concerning because of the higher rates of contact amongst susceptible incarcerated people, due

   to the density and structure of prison housing arrangements (including limited ability to

   quarantine potentially exposed individuals and to segregate individuals who test positive), the lack

   of ability to socially distance or isolate, inadequate facilities for personal hygiene, difficulty in

   maintaining adequate disinfection of high-touch surfaces, and poor ventilation within prisons.

   These dynamics drive the resulting efficacy (or lack of efficacy) of any proposed interventions.

                                                    13
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 15 of 22 PageID #: 813




          25.     Impact on COVID-19 preventative measures and contact tracing. The BOP

   has pledged to “continue to do everything [it] can to mitigate the spread of COVID-19 in [its]

   facilities,” which presumably includes incorporating CDC recommended precaution into visiting

   procedures. The BOP has said that it is following guidance from both the CDC and the World

   Health Organization. (Ex. B p. 6, Watson Decl. ¶ 8). It has adopted a number of preventative

   COVD-19 measures, including “[a]s much as possible” assigning staff to the same posts (rather

   than rotating staff between facilities) “as an additional measure to mitigate the spread of the virus.”

   (Ex. B p. 6, Watson Decl. ¶ 8, citing BOP COVID 19 Modified Operations). (However, staff

   apparently do move “between the separate facilities and buildings” when “necessary, for example,

   if one institution is in need of additional staff due to staff being on leave on a given day, or

   otherwise requires assistance of additional staff.” (Ex. B p. 7, Watson Decl. ¶ 10)).

          26.     Visitation at FCI Terre Haute is suspended to reduce the spread of COVID-19.

   Federal Bureau of Prisons, FCI Terre Haute, https://www.bop.gov/locations/institutions/tha/ (Dec.

   19, 2020) (“! Visiting at the prison camp has been suspended until further notice.”).

          27.     The BOP quarantines and isolates all new intake to the prison into either quarantine

   for asymptotic individuals or medical isolation for symptomatic individuals for at least 14 days.

   BOP Modified Operations, https://www.bop.gov/coronavirus/covid19_status.jsp.

          28.     Prisoners are only released to the general population after a negative COVID-19

   test at the end of the quarantine period. Id.

          29.     These precautions are sound. However, they are significantly undermined by the

   federal executions, which require large numbers of staff to be reassigned to execution-related

   functions. The Warden has described the impact of the executions on functioning of the prison,

   saying that “[w]ith its staff pulled away from their normal duties, FCC Terre Haute will not be



                                                     14
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 16 of 22 PageID #: 814




   able to operate under normal conditions. For example, due to expected staffing issues and changes

   in security procedures, FCC Terre Haute will not be able to prepare inmate meals in the ordinary

   fashion.” (Ex. B p. 2, Winter Decl. ¶ 5). The fact that large numbers of staff must be pulled form

   normal duties is of consequence in light of COVID-19 for a number of reasons. The plan to pull

   significant numbers of staffing itself adds pressure to the system for likelihood of spread within

   the prison. By pulling staff from their regular duties, other staff will necessarily be reassigned to

   cover those missing positions. This increases the circles of exposure. Reduced staffing also means

   that staff will likely have a slower response time to respond to individuals who become sick and

   need medical attention, thereby increasing the exposure times for cell-mates or cell neighbors of

   those developing symptoms.

              30.     There are other areas of concern. For example, without adequate staffing, the

   distribution plan for meals or medications could require additional movement or gathering of larger

   groups of inmates at one time, increasing exposures. The staffing shortage problems are

   exacerbated by the fact that, according to the BOP website, 20+ FCC Terre Haute employees

   currently have COVID-19 and presumably are out of the workplace.                     Other staff must cover for

   the staff members who are out of work, again leading to increased exposures and an increased risk

   of spread among the inmate population, including within FCI Terre Haute.

              31.     The redistributing and mixing of staff also complicate efforts to conduct meaningful

   contact tracing. The CDC stresses the importance of “case investigation and contact tracing, a core

   disease control measure employed by local and state health department personnel” as a method for

   or preventing spread of COIVD-19.4 The CDC directs that public health staff should work to

   identify all individuals with close contacts to an exposed person, and then to warn those individuals



   4
       https://www.cdc.gov/coronavirus/2019-ncov/php/principles-contact-tracing.html.

                                                            15
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 17 of 22 PageID #: 815




   of the exposure and recommend 14-day home quarantines after their last known exposure. It has

   made clear that “identifying contacts and ensuring they do not interact with others is critical to

   protect communities from further spread.” Id.

          32.     Returning to the example of Staffer A, he was notified on July 8 of his own

   exposure to someone who was positive, took a test for COVID-19 on July 8, and received his

   positive test results on July 11. (Ex. C, p. 1). The BOP reported on July 12 that it had begun

   contact tracing for Staffer A. This is consistent with the spreadsheet that shows that staff

   continued to be identified and tested for several days after the disclosure. BOP contact tracing

   documents of “exposure testing info” for staff show that the 23 additional BOP staff who were

   exposed to Staffer A were identified and given tests on July 12, July 13, July 14, July 15, July

   16, or July 17. (Ex. C, pp. 9-10). As it turns out, these staff all had negative tests:




   (Ex. C, p. 9). Had any one of them been positive, however, several days would have gone by



                                                     16
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 18 of 22 PageID #: 816




   since Staffer A tested positive, during which dozens if not hundreds of contacts might have

   occurred with other staff and with inmates, and the inmates could easily have been located in

   different facilities given staffing practices at FCC Terre Haute.

          33.     Contact tracing in this environment, where staff’s regular routines and

   assignments are disrupted, creates new challenges and at a minimum almost certainly slows and

   interferes with the contact tracing. Introducing a large number of individuals with multiple

   contacts throughout the prison system, with overlapping training meetings involving multiple

   staff – like prison-wide doctors and custodians – increases the number of individuals who can

   reseed the infection. For each day that the contact tracing is slowed, there is the exponentially

   growing possibility of undetected transmission and spread to other staffers and prisoners. It also

   creates the possibility that some exposed individuals will not be detected because of the unusual

   and disrupted work patterns of the day. Staffer A, for example, was not able to identify by name

   all of the staff with whom he came into contact several days earlier. The spreadsheets indicate

   that four additional staff who were symptomatic were tested between July 18 and July 27, each

   of whom tested positive for COVID-19:




   (Ex. C, p. 10). Three of these four staff members worked at FCI Terre Haute and developed




                                                    17
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 19 of 22 PageID #: 817




   symptoms between July 17, 2020 and July 25, 2020. 5 Did they contract COVID from Staffer

   A, who assisted with the execution? Possibly.

           34.      I am not aware of any records that show any contact tracing with respect to

   prisoners. If it is occurring, it appears to be episodic not systematic--and it should be systematic.

   There have been multiple outbreaks of COVID-19 among prisoners within FCI Terre Haute.

   https://experience.arcgis.com/experience/ab22fb4c564e4f4b986e257c685190e8/page/page_2/.

           35.      The introduction of large numbers of personnel to the prison facility who interact

   with FCI and other staff is a likely explanation for waves of infection that have occurred in

   connection with prior executions. The fact that infections may not have spiked following every

   execution, or may not have increased as dramatically, does not negate the significance of

   instances in which spikes did occur, given the various factors that influence the spread of COVID

   (e.g., the prevalence of COVID infections outside the prison at the time of a given execution and

   thus the probability that one or more visitors would be infectious while participating in the

   execution). To use an analogy, if there is a 60% chance of a given hurricane making landfall and

   it ends up turning beforehand, that does not mean there wasn’t a huge risk to staying in the

   projected path of that hurricane. The next hurricane could well make landfall as predicted.

           36.      The more recent COVID-19 cases from November provide another example to

   view the disruption to meaningful contact tracing and subsequent risk to prisoners at FCC Terre

   Haute. Following a November 17, 2020 execution, a number of individuals reported positive

   COVID-19 tests: 9 of the execution team members who carried out the execution and the spiritual

   advisor to the executed prisoner who observed the execution tested positive. The execution team

   members were all within the execution facility for more than 15 minutes and should be considered


   5
    Staffer who had symptoms on 7/17/2020 worked at FCI, Ex. C p. 72; staffer who developed symptoms on
   7/19/2020 worked at FCI, Ex. C p. 62; staffer who had symptoms on 7/25 worked in USP & FCI, Ex. C, p. 53.

                                                         18
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 20 of 22 PageID #: 818




   close contacts of everyone who attended the execution; they also likely spent more than 15

   minutes within other locations at the USP, including time with staff from FCC Terre Haute. The

   BOP reports that, except for one team member who was the subject of an unknown degree of

   contact tracing by his BOP institution, BOP did not do contact tracing of these individuals:

      Defendants state that they do not possess the test results for these individuals because the
      tests were conducted by outside, third-party providers, not the Bureau of Prisons. The
      Defendants also state that the Bureau of Prisons conducted contact tracing for one of the
      staff members at his home Institution; however, the Defendants to do not possess responsive
      documents regarding the other eight staff members because the Bureau of Prisons did not
      conduct the contact tracing for those individuals. By way of explanation, the execution team
      is comprised of members from various BOP locations and was designed to protect the
      confidentiality of its members. Therefore, when team members report back to their home
      institution, the institution staff many not know that the employee was a member of the
      execution team in order to contact trace them, nor do they generally know the identities of
      other staff members who are part of the execution team. Moreover, some execution teams
      members who tested positive did not return to work at their home institution until meeting
      CDC guidelines; therefore negating the need for contact tracing at all. Defendants have
      produced the redacted contact tracing records for the one execution team staff member of
      whom it possess responsive records. (Ex. C, p. 5).

          37.     Because the BOP did not conduct contact tracing for eight of the nine infected

   execution team members and says it did not receive copies of any contacting tracing reports done

   by outside entities (if any contact tracing was done), BOP’s attempts, if any, to identify FCC

   Terre Haute staff who may have been infected would have been hamstrung and incomplete. The

   explanation by the BOP for why it did not need to do contact tracing of those infected members

   of the execution team – that some of those individuals isolated at home after testing positive –

   suggests a basic and disturbing misunderstanding of the principles and purpose of contact tracing.

          38.     It is my understanding that the BOP also did not do contact tracing of the spiritual

   advisor who attended the November execution and then tested positive. According to his

   declaration, which I have read, the spiritual advisor was transported in a closed-environment

   shuttle bus van with eight other people to the execution, a trip that would have lasted at least 15

   minutes. The Warden’s declaration suggests that transporting witnesses is the kind of assignment

                                                   19
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 21 of 22 PageID #: 819




   to which FCC Terre Haute staff were assigned. If the bus were staffed by FCC Terre Haute staff,

   those staff should have been notified as close contacts and tested. Staff who were in the execution

   facility with the spiritual advisor, or who processed him at security and who may have escorted

   him for a total of 15 minutes within the prison, should also have been notified and tested. I am

   not aware of any records indicating that this occurred. If it did not occur, all those close contacts

   became possible sources of disease spread within all parts of the complex. Indeed, they became

   possible sources of disease spread within the Complex even if contact tracing and testing were

   done, for the period leading up to when any test results were obtained.

          39.     In addition to the increased risk to prisoners of contracting COVID-19, a separate

   area of concern is the very real probability that some of the individuals attending the training,

   visitation, and/or execution will become exposed and travel home with the virus, increasing the

   overall level of risk to the broader community. Without contact tracing, exposures in this kind of

   large-scale event will be hard to control and prevent from spreading infection.

          40.     Necessary safety measures. The safest way to avoid having executions spread

   COVID-19 within FCC Terre Haute is not to have executions during the current pandemic.

   Alternatively, one would delay all further executions until staff and inmates have been

   vaccinated. A third option would be to implement safety measure that would significantly reduce

   the risk that executions pose to inmates and to others in and out of FCC Terre Haute.

          41.     In order to proceed with executions in a manner that does not subject staff and

   prisoners of FCC Terre Haute to a substantial risk of exposure to COVID-19, the BOP would

   need to institute appropriate safety measures that would include at least the following measures.

   First, the BOP should impose precautionary restrictions upon the 70-200 persons (execution team

   members, other BOP staff, media, family members and legal teams, state and local law

   enforcement personnel and contractors) who travel to Terre Haute to participate in some manner

                                                    20
Case 2:20-cv-00630-JMS-DLP Document 47-2 Filed 12/28/20 Page 22 of 22 PageID #: 820




   in the executions to ensure that they do not bring the virus into the prison. The BOP should

   mandate a two (2) week quarantine once they have arrived in Terre Haute (and with the 2-week

   clock being reset if anyone within a combined quarantine, such as individuals traveling together,

   develops symptoms during quarantine), and a negative test before they begin performing their

   duties relating to the executions or otherwise interact with any FCC Terre Haute staff. Second,

   if multiple executions are scheduled for the same week (as is true for the executions scheduled in

   January and was true with past executions), the BOP should require rapid testing each morning

   for those BOP staff and FCC Terre Haute staff participating in each execution during each day

   of the week, to ensure that they did not become exposed and develop infection after their

   quarantine period. Third, the BOP should restrict congregation of the execution personnel with

   FCC Terre Haute staff, impose strict social distancing requirements when any interactions occur,

   and strictly enforce mask mandates (including prohibiting meal sharing or other activities which

   require removal of masks). The BOP should develop policies to ensure that execution personnel

   and staff members are not engaged in profligate activities together during the quarantine period,

   such as those involving alcohol, or other inhibition-lowering activities. Fourth, no FCC Terre

   Haute employee should be allowed to return to his or her normal duties within the Complex until

   they have quarantined for a two-week period and tested negative for COVID-19. Finally, if the

   BOP or FCC Terre Haute has identified an infected team member, they must conduct

   comprehensive and complete contact tracing in accordance with CDC guidelines.

          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

   declaration is true and correct. Executed on December 28, 2020.



                                                        __________________________

                                                        Nina H. Fefferman, PhD

                                                   21
